ENGLAND, Justice,
concurring specially.
In this proceeding and the companion cases of Nobles v. City of Jacksonville1 and Clifton v. City of Fort Pierce,2 we are invited to abolish the immunity of municipalities for all non-judicial and non-legislative pre-1975 torts.3 I would accept the invitation for the reasons well-expressed in Davies v. City of Bath, 364 A.2d 1269, 1272, n. 8 (Me.1976); Ayala v. Philadelphia Board of Public Education, 453 Pa. 584, 305 A.2d 877, 878-79 (1973); and Fuller & Casner, Municipal Tort Liability in Operation, 54 Harv.L. Rev. 437, 441-43 (1941).

. Case No. 48,100, 349 So.2d 160, denying certiorari to review a decision of the First District Court of Appeal reported at 316 So.2d 565.


. Case No. 48,379, 349 So.2d 161, denying certiorari to review a decision of the Fourth District Court of Appeal reported at 319 So.2d 195.


. In Section 768.28, Florida Statutes (1975), the Florida Legislature abolished state and municipal immunity for tort liability to the extent of specifically stated limits and subject to certain express conditions, effective January 1, 1975. § 768.30, Fla.Stat. (1975).